Chalmers, J:,
delivered the opinion of the court.
Mrs. Alexander, in conjunction with her husband, by a deed absolute upon its face, conveyed her separate property to O’Hara in satisfaction of .her husband’s debts.
There was nothing upon the face of the deed to suggest the nature of the consideration, the recital being that the property was conveyed ‘ ‘ in consideration of the sum of twelve hundred and fifty-three dollars in hand paid.”
Six months afterwards, O’Hara sold and conveyed the property to Chaffe & Co., of New Orleans, in satisfaction of an indebtedness due by him to them. They had no- notice or knowledge of the nature of the transaction between O’Hara and Mrs. Alexander, and there was nothing to put them upon inquiry. The reception of property in satisfaction of an antecedent indebtedness constitutes the recipient a purchaser for value.
This bill, brought by-Mrs. Alexander for the purpose of having her conveyance treated as a mortgage of the income of her property for her husband’s debt, and for the right to redeem, cannot be maintained.
It would be maintainable against O’Hara, or against any *318purchaser from him with notice, or against a mere volunteer, but against a purchaser for value, without notice, it is not; nor is there anything in the case of Irwin v. Hill, Strange & Co., 47 Miss. 676, which conflicts with this view, because there, as appears from the statement of facts in the opinion, the suit was against the original vendee of the wife.
When the wife puts the conveyance of her property for her husband’s debts in the shape of an absolute deed in fee, it would be utterly destructive of the security of titles to allow her, as against boná fide purchasers, to annul the titles thereafter acquired on the faith of her act.
Decree reversed and bill dismissed.